                        IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

RICHARD DUTCHER,

                      Plaintiff,                    MEMORANDUM DECISION AND
                                                    ORDER
v.

BOLD FILMS LP, BOLD FILM
PRODUCTIONS, LLC, OPEN ROAD
FILMS, LLC, NBCUNIVERSAL MEDIA,                     Case No. 2:15-cv-110-DB
LLC, and UNIVERSAL STUDIOS HOME
ENTERTAINMENT LLC,                                  District Judge Dee Benson
                      Defendants.


       On February 15, 2019, Defendants filed a Motion in Limine to Preclude Testimony or

Other Evidence Re: Substantial Similarity as to Non-Protected Elements of Falling. (Dkt. No.

295.) The court held a hearing on the motion on March 19, 2019. (Dkt. Nos. 343, 346.) At the

hearing, Plaintiff was represented by Steven Silverman and Perry Clegg, and Defendants were

represented by Jeffrey Hunt, David Reymann, Cheylynn Hayman, and Jeremy Brodis. Following

oral argument, the court took the Motion under advisement. (Dkt. No. 343.)

       On March 22, 2019, the court granted Defendants’ Motion in Limine to filter out the

unprotected elements of Falling, such that the “substantial similarity” analysis is “between the

allegedly infringing work and the elements of the copyrighted work that are legally protected.”

Blehm v. Jacobs, 702 F.3d 1193, 1199 (10th Cir. 2012); Country Kids ‘N City Slicks, Inc. v.

Sheen, 77 F.3d 1280, 1284 (10th Cir. 1996). Having engaged in that analysis, the court

determined that no reasonable jury could find that Falling is substantially similar to

Nightcrawler, after the unprotected elements of Falling have been properly removed from
consideration. Accordingly, the court reconsidered its previous ruling, granted summary

judgment in favor of Defendants, and vacated the trial date set in this matter.

        The court did not provide complete analysis at that time, and instead stated that a

Memorandum Decision would follow the Order. Plaintiff then submitted a Motion to Vacate

Order Granting Summary Judgment and Request for Rule 56(f) Relief. (Dkt. Nos. 349.) The

court denied the Motion to Vacate, but allowed the parties to submit supplemental briefing

related to the protectable elements of Falling and substantial similarity. (Dkt. No. 353.) The

court now issues this Memorandum Decision consistent with the March 22 Order. (Dkt. No.

347.)

                                            Background

        Falling is a motion picture made by Richard Dutcher in 2007. (First Amended

Complaint, Dkt. No. 87, ¶ 1.) Falling depicts a freelance news videographer in Los Angeles,

sometimes referred to as a “stringer”. (Id.) The main character, Eric, drives the streets of Los

Angeles listening to police band radio for fires, accidents and crimes to record and sell. (Id.) Eric

records progressively more violent and distressing scenes throughout the film until he eventually

records a crime in progress that results in a murder in which he continues to record a dying man

without rendering assistance. (Id.) Mr. Dutcher screened the movie in Los Angeles and Salt Lake

City, and distributed a small number of DVDs. (Id.) Mr. Dutcher holds a registered copyright for

the Falling motion picture. (Id. ¶ 6.)

        Nightcrawler is a motion picture produced and distributed by Defendants in 2014. (Id. ¶¶

1, 8-10.) Nightcrawler also depicts a stringer in Los Angeles who uses police scanners and




                                                                                                    2
searches the streets for crimes to record and sell. The main character, Lou, similarly records

progressively more violent crimes, including filming a murder and failing to aid the victim.

       Both films involve main characters who are engaged in the stringer profession in Los

Angeles. Both films include a male protagonist and a female love interest. In Falling, the love

interest, Davey, is Eric’s wife, an aspiring actress. In Nightcrawler, the love interest, Nina, is a

reporter dependent on Lou’s continued submission of his sensational footage to her. At the end

of Nightcrawler, Lou ends up better off than when the film began, with new vans and several

interns. At the end of Falling, Eric appears to have lost everything as a result of his stringer

behaviors.

                                             Discussion

       To prevail on a copyright claim, the owner of a valid copyright must prove “that the

defendant unlawfully appropriated protected portions of the copyrighted work.” Gates Rubber

Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 832 (10th Cir. 1993). “This question involves two

separate inquiries: 1) whether the defendant, as a factual matter, copied portions of the plaintiff's

[protected work]; and 2) whether, as a mixed issue of fact and law, those elements of the

[protected work] that have been copied are protected expression and of such importance to the

copied work that the appropriation is actionable. Id. The second inquiry requires the court “to

determine which elements of Plaintiff’s work … are protectable.” Country Kids 'N City Slicks,

Inc. v. Sheen, 77 F.3d 1280, 1284 (10th Cir. 1996).

       In the absence of direct evidence, a plaintiff may prove that protectable elements of his

copyrighted work have been copied by showing that the defendant had access to the protected

work and that the allegedly copied material is substantially similar to the protectable portion of



                                                                                                       3
the copyrighted material. Id. at 832; Country Kids, 77 F.3d at 1284. “Liability for copyright

infringement will only attach where protected elements of a copyrighted work are copied.” Gates

Rubber Co., 9 F.3d at 833.

       Courts in the Tenth Circuit often find it useful to apply the “abstraction-filtration-

comparison” test. See id. at 834-42; Country Kids, 77 F.3d at 1284-1288; Autoskill Inc. v. Nat'l

Educ. Support Sys., Inc., 994 F.2d 1476, 1490-98 (10th Cir. 1993) (overruled on other grounds).

The abstraction step requires the court to “separate the ideas…, which are not protectable, from

the particular expression of the work.” Country Kids, 77 F.3d at 1284. The court then “filter[s]

out the nonprotectable components of the [copyrighted work] from the original expression.” Id.

Finally, the court “compare[s] the remaining protected elements to the allegedly copied work to

determine if the two works are substantially similar.” Id.

       The court here has been presented with Defendants’ Motion in Limine to Preclude

Testimony or Other Evidence Re: Substantial Similarity as to Non-Protected Elements of

Falling. (Dkt. No. 295.) That Motion requested that the court filter out the non-protected

elements of Falling prior to the case being presented to the jury for comparison to Nightcrawler.

The court agreed with Defendants that the “substantial similarity” analysis must be “between the

allegedly infringing work and the elements of the copyrighted work that are legally protected.”

Blehm v. Jacobs, 702 F.3d 1193, 1199 (10th Cir. 2012); Country Kids ‘N City Slicks, Inc. v.

Sheen, 77 F.3d 1280, 1284 (10th Cir. 1996).

       Abstraction and Filtration

       The court must “eliminate . . . the unprotectable elements of ideas, processes, facts,

public domain information, merger material, scenes a faire material, and other unprotectable



                                                                                                   4
elements” prior to engaging in a substantial similarity analysis. Gates Rubber Co. v. Bando

Chemical Indus., 9 F.3d 823, 833-34 (10th Cir. 1993). Most significantly here, the court must

exclude from consideration elements that are “standard, stock, or common” to the stringer

profession, including material that “necessarily follows” from that theme and setting. Autoskill,

994 F.2d at 1494 (internal citations omitted).

       Falling is not the first work to portray stringers in action. The court reviewed the contents

of previous works submitted by Defendants, the “Prior Stringer Films.” (Dkt. No. 129.) Those

prior works contained all of the significant stringer themes that Plaintiff claims are independent

creations in Falling.

       First, the similarities between the characters in Falling and Nightcrawler are due to their

profession as stringers. Both work as freelance videographers driving around Los Angeles,

listening to police scanners, and rushing to crime scenes for graphic and sensational footage to

sell to news stations. However, those similarities are also found in the stringer characters in the

Prior Stringer Films and are consistent with the idea of the stringer profession generally. As

such, they are scenes a faire properly excluded from the substantial similarity analysis.

       Second, the similarities of the plot and plot sequence between Falling and Nightcrawler

are also attributable to scenes a faire of the stringer profession. The Prior Stringer Films show

characters driving the streets listening to police scanners, obtaining progressively more graphic

footage, and stringers drawn into dangerous situations. Absent those similarities, the plots of

Nightcrawler and Falling are quite different. Falling maintains a moral focus, including an

extensive exploration of Eric’s home life and wife. Nightcrawler focuses on an amoral character

that seems to place little value on the lives of those close to him. The endings are also very



                                                                                                      5
different, with Eric ending up losing everything due to his stringer behaviors in Falling, while

Lou seems to come away better following all of his devious stringer activities.

       Similarly, the murder scenes in Falling and Nightcrawler are alike in that both men

engage in the stringer profession and fail to aid dying victims. However, this type of behavior is

also seen in the Prior Stringer Films, and is consistent with the general concept of the stringer

profession—to obtain graphic footage to sell to news stations. Otherwise, the murder scenes have

different settings, major differences in characters, and contribute differently to the overall plot.

       Finally, the cliché journalism phrases identified by Plaintiff and depictions of the Los

Angeles LDS temple in Falling are not protectable expression. Plaintiff argues that language

used in both films—such as the phrase “if it bleeds, it leads,” and the viewer discretion warnings

given by newscasters prior to showing gruesome footage—are protected aspects of Falling that

were copied in Nightcrawler. Those phrases convey an idea “that is typically expressed in a

limited number of stereotypical fashions [and as such] are not subject to copyright protection.”

Lumos, Inc. v LifeStrength, LLC, 2014 WL 4355451 (D. Utah Sept. 3, 2014) (citation omitted).

As such, those phrases, while similar in both films, are properly excluded from the substantial

similarity analysis.

       Similarly, use of the Los Angeles LDS temple in a scene of Falling is not protectable

expression. The Los Angeles LDS temple is a “real plac[e] known to the public.” See Walker v.

Time Life Films, Inc., 784 F.2d 44, 50 (2d Cir. 1986). Accordingly, its inclusion in a film based

in Los Angeles cannot be copyrightable. Id. Thus, the short clip of the Los Angeles LDS temple

in Nightcrawler cannot properly be considered in the substantial similarity analysis.




                                                                                                       6
        Comparison

        “The traditional test for substantial similarity is whether the accused work is so similar to

the plaintiff’s work that an ordinary reasonable person would conclude that the defendant

unlawfully appropriated the plaintiff’s protectable expression by taking material of substance and

value.” Country Kids, 77 F.3d at 1288 (citation omitted). To apply this test, the court asks

whether an “ordinary observer, unless he set out to detect the disparities, would be disposed to

overlook them, and regard their aesthetic appeal as the same.” Id. (citing Peter Pan Fabrics, Inc.

v. Martin Weiner Corp., 274 F.2d 487, 489 (2d Cir.1960)).

        Absent unprotected material, particularly the scenes a faire that are consistently found in

the Prior Stringer Films, no reasonably jury could find that Nightcrawler is substantially similar

to Falling. The protagonists are very different characters—Eric is a generally moral character

who demonstrates significant remorse for his stringer behaviors; Lou is a generally amoral

character who does not seem to feel remorse for his actions. The female leads are very different

and maintain very different relationships with the male protagonists—Davey is Eric’s wife, who

he appears to love and care for deeply; Nina is Lou’s business contact, who he manipulates to

gain greater personal and professional advantage.

        Furthermore, the plot and overall theme of the movies are not substantially similar.

Falling has heavy religious overtones and includes a main character who is struggling with his

identity as a stringer. Nightcrawler does not involve religion or morality in the same way but

rather focuses on an amoral character who is not developing or changing morally throughout the

film.




                                                                                                      7
       The murder scenes are also not substantially similar. In Falling, Eric happens upon a

gang mugging during the day on the street and tapes the man assaulted rather than attempting to

assist him. In Nightcrawler, Lou unlawfully enters the private residence of a crime victim and

tapes one of the victims as he dies. In another Nightcrawler scene, Lou intentionally places his

intern in danger, causing him to be shot by police. Neither of the murder scenes in Nightcrawler

is substantially similar to the scene in Falling.

       An ordinary observer would not view Falling and Nightcrawler and determine that “their

aesthetic appeal [is] the same” or that Nightcrawler must have “unlawfully appropriated …

material of substance and value” from Falling. Instead, the significant similarities between the

films are properly excluded from consideration, because they are consistently found in Prior

Stringer Works. Accordingly, Nightcrawler is not substantially similar to Falling under the

reasonable observer standard.

       Having engaged in a substantial similarity analysis that properly excludes unprotected

material, as required by Tenth Circuit precedent, the court reconsiders its previous denial of

Defendants’ Motion for Summary Judgment (Dkt. No. 239) and finds that no reasonable fact-

finder could determine that Nightcrawler is substantially similar to the protectable elements of

Falling. Thus, even if Plaintiff were able to establish access, Plaintiff cannot show copying, and,

as such, judgment as a matter of law in Defendants’ favor is appropriate.




                                                                                                   8
                                         Conclusion

       For the foregoing reasons, the court grants Defendants’ Motion in Limine to Preclude

Testimony or Other Evidence Re: Substantial Similarity as to Non-Protected Elements of Falling

(Dkt. No. 295) and reconsiders its previous denial of summary judgment based on substantial

similarity. Summary judgment is hereby GRANTED in favor of Defendants.



              DATED this 19th day of August, 2019.



                                           BY THE COURT:



                                           Dee Benson
                                           United States District Judge




                                                                                              9
